      Case 3:20-cv-01260-MEM Document 24-2 Filed 07/28/20 Page 1 of 4




              UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA
__________________________________________________________________

JANE DOES I, II, III, et al.,       )
                                    )
                                    )
                Plaintiffs,         )
                                    )
           v.                       ) Civil Action No. 3:20-1260
                                    )
EUGENE SCALIA, United States        )    (JUDGE MANNION)
Secretary of Labor, et al.,         )
                                    )
                                    )
                Defendants.         )
__________________________________________________________________

                                DECLARATION

     I, Mark L. Stelmack, state pursuant to 28 U.S.C. § 1746:

     1. I am the Area Director for the Occupational Safety and Health

Administration’s Wilkes-Barre, Pennsylvania Area Office. In that

position, I am the highest management official within the Area Office,

and I am ultimately responsible for all decision-making that is made at

the area office level within the Wilkes-Barre office’s jurisdiction.

     2. On or about April 9, 2020, my office received two online

complaints about working conditions at the Maid-Rite Specialty Foods,

LLC meatpacking plant in Dunmore, Pennsylvania. One was
      Case 3:20-cv-01260-MEM Document 24-2 Filed 07/28/20 Page 2 of 4




electronically signed by an employee’s husband; the other was not

electronically signed. Both reported concerns about working conditions

as they related to the spread of COVID-19.

     3. My office reviewed the complaints and processed them as a

single non-formal complaint under guidelines provided by OSHA’s

national office. We sent an inquiry letter to Maid-Rite, detailing the

bases for the complaint and requesting a response.

     4. On April 15, 2020, my office received documents from Maid-

Rite regarding its efforts to control the spread of COVID-19 at its

Dunmore plant.

     5. The documents that Maid-Rite submitted showed that it was

taking several steps toward controlling the spread of COVID-19 at its

facility. For example, the company engaged a third party to prepare a

COVID-19 assessment checklist. It also hired an industrial cleaning

firm to clean and sanitize its Plant with a disinfectant. It also

instituted a staggered schedule for lunch and breaks, and it procured

and issued masks to employees. It also ordered clear plastic faceshields

for all employees, and it began taking the temperatures of all employees

before they entered the facility.


                                     2
      Case 3:20-cv-01260-MEM Document 24-2 Filed 07/28/20 Page 3 of 4




      6. On or about May 20, 2020, my office received another

complaint regarding conditions at the Maid-Rite facility. We again sent

an inquiry letter to Maid-Rite.

      7. Upon review of Maid-Rite’s response, including documents it

sent to us, I decided that a formal inspection of the Maid-Rite facility

should be opened to determine whether the company was taking all

feasible measures to allow employees to socially distance.

      8. On or about June 2, 2020, the Wilkes-Barre Area Office opened

Inspection 1477025 against Maid-Rite. I assigned Compliance Safety

and Health Officer (CSHO) Shannon Warner to handle the inspection.

      9. CSHO Warner conducted an on-site visit at the Maid-Rite

facility on July 9, 2020. She has also interviewed employees who work

at the facility.

      10. Based upon the complaints we have received, as well as my

review of the documents submitted by Maid-Rite and the information

compiled by CSHO Warner, it is my opinion that conditions at the

Maid-Rite plant, as we presently understand them, do not pose an

imminent danger to Maid-Rite’s employees.




                                     3
     Case 3:20-cv-01260-MEM Document 24-2 Filed 07/28/20 Page 4 of 4




     I declare under penalty of perjury that the foregoing is true and

correct. Executed on July 27, 2020.



                                             ________________________
                                             Mark L. Stelmack




                                      4
